1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
3.	The Listing of Claims filed May 17, 2022 does not comply with 37 CFR 1.121(c).  In particular, new claim 23 should not have been presented with amendment markings, i.e. underlining and bracketing.  See 37 CFR 1.121(c)(3).  In the response to this Office action, Applicant is required to submit a new Listing of Claims in compliance with 37 CFR 1.121(c).
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no original disclosure supporting the recitation in new claim 26 of a hydrophobic radical Hy having formula B1.  The original disclosure recites a co-polyamino acid bearing carboxylate charges and hydrophobic radicals Hy of formula B1.  See, e.g., page 51, paragraph [0184], and page 172.   Formula B1 is for the co-polyamino acid as a whole, and not just for the hydrophobic radical portion thereof.  Applicant has not specifically indicated where the original disclosure of the invention supports the new claim limitation.  
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 is incomplete, because it does not define the variables present in formula XXXa’, i.e. does not define the variables R1, D, X, m, n, and R2.
7.	Claim 27 is objected to because of the following informalities:  At claim 27, line 2, “units” is misspelled.  Appropriate correction is required.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-16, 24, 25, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/208,514 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘514 application clearly anticipates instant claim 1.  With respect to instant claim 11, while the ‘514 application does not claim a specific basal insulin, it would have been obvious to one of ordinary skill in the art to use insulin glargine as the basal insulin in the claimed compositions of the ‘514 application, because insulin glargine is a well-known basal insulin, and because the substitution of a known species for a genus is prima facie obvious.  With respect to instant claims 12-16, while the ‘514 application does not claim a basal insulin concentration and a co-polyamino acid concentration for its compositions, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal basal insulin and co-polyamino acid concentrations for the claimed compositions of the ‘514 application, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical composition arts.  With respect to instant claims 24 and 25, while the ‘514 application does not claim the specific combination of GpR and GpH groups, and does not claims the specific values of e, b, and x, the claimed compositions of instant claims 24 and 25 would have been obvious in view of claim 1 of the ‘514 application, because of the limited number of potential GpR and GpH groups, because the values of e, b, and x recited in claims 24 and 25 overlap the values of e, b, and x recited in claim 1 of the ‘514 application, and because the choice of the specific combination of GpR and GpH groups and the specific values of e, b, and x produces a composition having only the properties which would have been expected in view of claim 1 of the ‘514 application, i.e. an injectable composition useful for the treatment of diabetes.  With respect to instant claim 27, the degree of polymerization from 10 to 40 is encompassed and overlaps the degree of polymerization ranging from 5 to 250 recited in claim 1 of the ‘514 application, and any overlap between two ranges is sufficient to establish prima facie obviousness. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
	Applicant contends that the provisional nonstatutory double patenting rejection over co-pending application 17/208,514 should be withdrawn because a terminal disclaimer need not be filed in the application with the earliest effective U.S. filing date, citing MPEP 804 and 1490.  The examiner disagrees with Applicants’ interpretation of the MPEP.  As set forth in MPEP 804(I)(B)(1)(b)(ii), if two applications have the same earliest effective filing date, taking into account any benefit under 35 U.S.C. 120, 121, 365(c) and 386(c), then the provisional nonstatutory double patenting rejection is maintained in both applications.  Note that the determination of an effective filing date, for purposes of nonstatutory double patenting, does not take into account claims for priority under 35 U.S.C. 119(e) or 119(a)-(d).  See MPEP 804(I)(b)(1)(a).  The effective filing date of the instant claims, for purposes of nonstatutory double patenting, is December 7, 2018, the filing date of parent application 16/213,809.  The effective filing date of the claim 1 of the ‘514 application, for purposes of nonstatutory double patenting, is December 7, 2018, the filing date of its parent application, 16/213,963.  Because the effective filing dates of the instant claims and of claim 1 of the ‘514 application are the same, the provisional non-statutory double patenting rejection over the ‘514 application is maintained, absent the filing of a terminal disclaimer or of convincing arguments that the instant claims are not actually obvious over claim 1 of the ‘514 application.
10.	Claims 2-4, 6-10 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 23, 2022